     Case 1:21-cv-10981-WGY Document 30-1 Filed 07/23/21 Page 1 of 10
                                                                        1




 1                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
 2

 3     GEORGE ARTEM,                          )
                             Plaintiff        )
 4                                            )
       vs.                                    ) No. 1:21-CV-10981-WGY
 5                                            )
       NEW ENGLAND LAW | BOSTON, and          )
 6     SCOTT BROWN,                           )
                          Defendants.         )
 7                                            )
                                              )
 8                                            )

 9

10
                     BEFORE THE HONORABLE WILLIAM G. YOUNG
11                        UNITED STATES DISTRICT JUDGE
                                     HEARING
12

13

14

15                John Joseph Moakley United States Courthouse
                               One Courthouse Way
16                        Boston, Massachusetts 02210

17
                                   July 19, 2021
18                                  10:59 a.m.

19

20

21
                          Kristin M. Kelley, RPR, CRR
22                           Official Court Reporter
                  John Joseph Moakley United States Courthouse
23                       One Courthouse Way, Room 3209
                           Boston, Massachusetts 02210
24                          E-mail: kmob929@gmail.com

25                Mechanical Steno - Computer-Aided Transcript
     Case 1:21-cv-10981-WGY Document 30-1 Filed 07/23/21 Page 2 of 10
                                                                        2




 1     APPEARANCES:

 2

 3               George Artem

 4               38 Grove Street, #B

 5               Boston, MA 02114

 6               206-953-6231

 7               Email: Georgeartem1@outlook.com

 8               PRO SE.

 9

10

11               Laurie F. Rubin

12               Daniel S. Tarlow

13               Michael Thompson

14               Prince Lobel Tye LLP

15               One International Place

16               Suite 3700

17               Boston, MA 02114

18               617-456-8020

19               Email: Lrubin@princelobel.com

20               for Defendant.

21

22

23

24

25
             Case 1:21-cv-10981-WGY Document 30-1 Filed 07/23/21 Page 3 of 10
                                                                                        3




         1                              P R O C E E D I N G S

         2                THE CLERK:    Now hearing Civil Matter 21-10981, Artem

         3     versus New England Law, et al.

         4                THE COURT:    Good morning.   This is a meeting held on

         5     our Zoom platform.      Our host for the hearing is courtroom

         6     Deputy Clerk Jennifer Gaudet.       One of our official court

         7     reporters is taking down these proceedings.         I have a law clerk

         8     on the line.    They are open to the public.       If any members of

         9     the public are present, they are welcome.

11:00   10                I do need to remind any members of the public that are

        11     online that you must keep your microphone muted.          The rules of

        12     Court remain in full force and effect and there is no

        13     rebroadcasting, streaming or other transcription of these

        14     proceedings.

        15                With that said, this is the defendant's motion to

        16     dismiss.

        17                Mr. Artem, if you would introduce yourself so I can

        18     see you here.

        19                MR. ARTEM:    Good morning, your Honor.     I am here.

11:00   20                THE COURT:    Thank you and welcome.     And representing

        21     the school?

        22                MS. RUBIN:    Laurie Rubin from Prince Lobel with my

        23     colleagues Dan Tarlow and Michael Thompson.

        24                THE COURT:    Good morning to you.

        25                Mr. Artem, a couple of questions for you.        You're not
             Case 1:21-cv-10981-WGY Document 30-1 Filed 07/23/21 Page 4 of 10
                                                                                         4




         1     yet a lawyer.    Don't think this is disrespectful.        You have

         2     every right to represent yourself, but my practice when someone

         3     represents themselves is always to ask you if you intend to get

         4     an attorney.    Now, you understand that I am perfectly happy to

         5     have you represent yourself and to entertain your argument, but

         6     I'm not your attorney and I must hold you to an appropriate

         7     standard of pleading.     So I ask if you want an attorney and are

         8     going to get one.     If you are, I'll give 30 days for the

         9     attorney to appear, make any motions or corrections in the

11:01   10     complaint that the attorney made or make none.         Then I'll

        11     decide the matter.

        12               So let me ask you if you want to proceed yourself, as

        13     is your right, or do you want to try and get an attorney here.

        14               MR. ARTEM:    Well, your Honor, thank you for that.         I

        15     believe for the hearing today that there is enough for me to

        16     proceed with my own argument.       I have been in consultation with

        17     attorneys, and we decided that would be the best path forward

        18     for today simply because I'm the one most familiar with the

        19     argument and having someone appear at the 11th hour would be a

11:02   20     disservice.

        21               THE COURT:    It's your right to appear and that's fine.

        22     Let me ask a couple of questions here.        What year are you in of

        23     the law school?

        24               MR. ARTEM:    So, technically, I'm still in my first

        25     year of law school, but it is because I'm in the evening
             Case 1:21-cv-10981-WGY Document 30-1 Filed 07/23/21 Page 5 of 10
                                                                                         5




         1     program.    It takes a while to get out of your first year, so

         2     technically I'm between the summer in between my 1L year and 2L

         3     year.

         4                 THE COURT:   Thank you.    That makes good sense.      How

         5     long will the program run for someone who takes evening

         6     courses?

         7                 MR. ARTEM:   Four years.   So I'm class of 2024.

         8                 THE COURT:   I see.   Where are you living while you are

         9     pursuing your legal studies?

11:03   10                 MR. ARTEM:   I'm here in Beacon Hill.

        11                 THE COURT:   You have a day job, do you?

        12                 MR. ARTEM:   Yes, your Honor.    During the day I

        13     contract with the Commonwealth of Massachusetts.          I work for

        14     the Executive Office of Health and Human Services.          I'd like to

        15     caveat that whatever I say today is my own opinion and does not

        16     reflect the views of the Department of Health and Human

        17     Services.

        18                 THE COURT:   Thank you for that.    I fully appreciate

        19     that.   And that's very well said.

11:04   20                 THE COURT:   Do you vote here?

        21                 MR. ARTEM:   I'm a resident of the state of Washington,

        22     and I'm here for law school.

        23                 THE COURT:   There is a question here about the

        24     diversity jurisdiction of the court.        All right.

        25                 Well, I carefully reviewed the papers here.          Let me
             Case 1:21-cv-10981-WGY Document 30-1 Filed 07/23/21 Page 6 of 10
                                                                                          6




         1     tell you what I think.      Then I'm going to let you argue, though

         2     it's their motion.     I'm looking at the question here.         I don't

         3     think you've raised a federal question.        There's some real

         4     question I have about whether this requirement is sufficiently

         5     pled as a contract case, but I'll hear you.

         6               MR. ARTEM:    Yes, your Honor.     Thank you.

         7               In formulating this complaint, one of the first things

         8     that I attempted to answer was this question of jurisdiction.

         9     In taking a step back and reviewing the complaint, one of the

11:05   10     things that I've realized is, as in a game of chess, I've

        11     attempted to move two pieces at once.        So the anchor of the

        12     claim here really is a contract claim for the same reasons that

        13     the breach here is really an unconscionable repudiation.           So

        14     for the same reasons why the new conditions of our agreement

        15     are unconscionable, they're also unlawful.

        16               So the preemption claim is really rooted in a breach

        17     of contract.    I'd be happy to go through the elements of the

        18     breach of contract claim if you'd like, but I think to answer

        19     the jurisdictional question, the reality here is that it's a

11:06   20     breach of contract claim under diversity.

        21               THE COURT:    Well, have you articulated a contract

        22     claim upon which the Court could grant relief?

        23               MR. ARTEM:    Yes, your Honor.     So for the Erie

        24     doctrine, there are five elements to satisfy a breach of

        25     contract claim that I believe are --
             Case 1:21-cv-10981-WGY Document 30-1 Filed 07/23/21 Page 7 of 10
                                                                                     7




         1               THE COURT:    It's not under the Erie doctrine.        If

         2     we're under the Erie doctrine, it's the law of Massachusetts.

         3     One of the elements, the one on which I think you've stumbled

         4     here, is that this falls within any agreed to aspect of your

         5     relationship with the law school.       This doesn't seem to be what

         6     you contracted for.     I just don't see how they breached any

         7     contract here by their requirements.

         8               MR. ARTEM:    So the original agreement, your Honor, was

         9     the unconditional, quote unquote, no strings attached

11:08   10     scholarship.

        11               THE COURT:    Well, so you say.     You formulate it that

        12     way.   What's your best case here?      Has any court so held that

        13     there is, on the basis of the school handbook and the like, a

        14     contract claim such as this?      I've had occasion to write on

        15     these type of claims, if you've looked at this Court's

        16     jurisprudence.    I'm letting a case go forward against Suffolk

        17     University on a contract and unjust enrichment type theory, but

        18     that's vastly different than this.       I just don't see the

        19     contract here.    I just don't see how this public health

11:08   20     requirement somehow is a breach of some contract.

        21               MR. ARTEM:    Well, your Honor, would you concede that a

        22     contract does exist?

        23               THE COURT:    I think you have a relationship with the

        24     school.

        25               MR. ARTEM:    Right.   So Massachusetts law requires, as
             Case 1:21-cv-10981-WGY Document 30-1 Filed 07/23/21 Page 8 of 10
                                                                                        8




         1     far as I understand, requires only an agreement, which is a

         2     meeting of the minds.      I believe it's clear that there is both

         3     an offer and acceptance and clearly that there is

         4     consideration, seeing that I have moved across the country, and

         5     there is a course of performance here, your Honor, that,

         6     frankly, the defendants show a pattern of repudiation --

         7                 THE COURT:    Respectfully, Mr. Artem, that's

         8     conclusatory.    You say that.    You say that the deal was this no

         9     strings attached scholarship.

11:10   10                 Let me just try it in a practical matter.       I'm sure in

        11     a first year of law school your professors do this in a more

        12     scholarly case.    Have you uncovered any case in any

        13     jurisdiction where the requirement that the school has a public

        14     health requirement that the school seeks to impose, which many

        15     schools in the Boston area are imposing -- that isn't

        16     determinative in the matter.      I understand that.      But have you

        17     found any court to have declared that that violates some

        18     contract?    Any court?

        19                 MR. ARTEM:    Well, your Honor, the alternative would be

11:10   20     to look at the Title IX cases and to look --

        21                 THE COURT:    This is not Title IX because there's no

        22     gender aspects here.      There's nothing.    Title IX addresses a

        23     different problem.       You said yourself, and I agree with you,

        24     that, at bottom, this is a supposed contract case.          I just

        25     don't see that the contract covers this, if a contract there
             Case 1:21-cv-10981-WGY Document 30-1 Filed 07/23/21 Page 9 of 10
                                                                                        9




         1     is.

         2               All right.    I think I have no choice but to dismiss

         3     it.   I'm going to dismiss it with prejudice because --

         4               MR. ARTEM:    Your Honor, if I may, before you do that,

         5     I respectfully would like to request a ruling on my motion to

         6     strike the footnotes from the defendant's motion.

         7     Additionally, I'd like to preserve my right under 15(a)(1)(B)to

         8     amend the complaint, as a matter of course.

         9               THE COURT:    But amendment -- I'll take the second

11:12   10     first.

        11               The amendment, in these circumstances there is no

        12     plausible ground for relief, none that you've suggested you'd

        13     like to amend to, nothing.      So it's dismissed with prejudice.

        14     You have the right to appeal from any findings or rulings the

        15     Court has made against you.

        16               The motion to strike footnotes is denied.         That's the

        17     ruling of the Court.

        18               We'll recess.

        19               (Whereupon, the proceedings adjourned at 11:13 a.m.)

        20

        21

        22

        23

        24

        25
     Case 1:21-cv-10981-WGY Document 30-1 Filed 07/23/21 Page 10 of 10
                                                                         10




 1                           C E R T I F I C A T E

 2

 3

 4     UNITED STATES DISTRICT COURT )

 5     DISTRICT OF MASSACHUSETTS         )

 6

 7

 8                 I, Kristin M. Kelley, certify that the foregoing is a

 9     correct transcript from the record of proceedings taken

10     July 19, 2021 in the above-entitled matter to the best of my

11     skill and ability.

12

13

14           /s/ Kristin M. Kelley                      July 20, 2021

15           Kristin M. Kelley, RPR, CRR                    Date
             Official Court Reporter
16

17

18

19

20

21

22

23

24

25
